People ex rel. Cooke v Warden (2021 NY Slip Op 06788)





People ex rel. Cooke v Warden


2021 NY Slip Op 06788


Decided on December 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
ANGELA G. IANNACCI
WILLIAM G. FORD, JJ.


2021-08392

[*1]The People of the State of New York, ex rel. George W. Cooke, on behalf of Layla Ajredini, petitioner, 
vWarden, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (George W. Cooke pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Daphney Gachette of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Layla Ajredini upon her own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 72702/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., MALTESE, IANNACCI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court